                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF WISCONSIN


In re:
         CHARLES A. HOFFKINS and                                              Case No. 15-30114-kmp
         SUZANNE M. HOFFKINS
                                                                              Chapter 13
                          Debtor(s).


         NOTICE AND REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN



         Charles A. and Suzanne M. Hoffkins filed papers with the Court requesting modification of the
confirmed Chapter 13 Plan in the above case.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
you may wish to consult one.)

         If you do not want the Court to confirm the modified plan as proposed, or if you want the
Court to consider your views on the request, then on or before 21 days after service of this notice,
you or your attorney must:


         File with the Court a written request for hearing that contains a short and plain statement of the
factual and legal basis for the objection. File your written request electronically or mail it to:

                                       Clerk of Bankruptcy Court
                                        517 E. Wisconsin Avenue
                                               Room 126
                                       Milwaukee, WI 53202-4581
         If you mail your request to the Court for filing, you must mail it early enough so the Court will
receive it on or before the expiration of 21 days.

         If you or your attorney do not take these steps, the Court may decide that you do not oppose the
request and may enter an order confirming the modified plan.


Attorney William P. Nickolai
152 E. State Street
Burlington, WI 53105
Phone No. 262-757-8444
Email bill@nickolailaw.com




                Case 15-30114-gmh            Doc 115 1 Filed 12/23/19             Page 1 of 3
                   REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN

1.   The person requesting this plan modification is:
     X_ the Debtor;
     __ the Chapter 13 Trustee;
     __ the holder of an unsecured claim, Name: _____________________

2.   Service: A certificate of service must be filed with this request for plan modification. Designate one
     of the following:
     X_ A copy of this proposed modification has been served on the parties (the debtor, the trustee, the
        United States trustee and all creditors) as required by Fed. R. Bank. P. 3015(g); or
     __ A motion requesting limited service is being filed simultaneously with the Court.
3.   I request the following modification of the Chapter 13 Plan last confirmed by the Court:

        (a) Debtors intend to amend their plan to temporarily suspend payments for two (2) months. An
            unexpected decrease in income has occurred due to a short-term layoff. Additionally, debtor
            will be having surgery in January 2020.

        (b) The Debtors believe that these two setbacks will be resolved by March of 2020.

        (c) No plan payments shall be due for the months of January 2020 or February 2020.

        (d) Normal plan payments shall resume in March of 2020 by direct monthly payments to the
            Trustee. An amended budget will be filed at that time to address feasibility issues should any
            be present.




              Case 15-30114-gmh            Doc 115 2 Filed 12/23/19           Page 2 of 3
         All remaining terms of the Chapter 13 Plan confirmed on July 15, 2016, are unaffected. In the
event of a conflict between the terms of the confirmed Plan and the terms of this modification, the terms
of this modification control.

       WHEREFORE, the proponent requests that the Court approve this modification to the confirmed
Chapter 13 Plan.

CERTIFICATION

          Each proponent or the attorney for each proponent must sign this certification. If the proponent is
the Debtor, the Debtor’s attorney must sign this certification, and the Debtor may, but is not required to
sign. If the Debtor does not have an attorney, the Debtor must sign this certification.

         The provisions in this modified Chapter 13 plan are identical to those contained in the
official local form other than the changes listed in part 3.
        I certify under penalty of perjury that the foregoing is true and correct.




Respectfully submitted this 20th of December 2020.



__________________________                        ___________________________
Charles A. Hoffkins                               Suzanna M. Hoffkins



   /s/ William P. Nickolai
 _________________________
William P. Nickolai
Attorney for proponent
NICKOLAI & POLETTI, LLC
152 E. State Street
Burlington, WI 53105
Phone 262-757-8444
Email bill@nickolalilaw.com




               Case 15-30114-gmh            Doc 115 3 Filed 12/23/19             Page 3 of 3
